                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    R. WAYNE KLEIN, as Receiver,                            MEMORANDUM DECISION
                                                            AND ORDER DENYING
                               Plaintiff,                   MOTION TO DISMISS

    v.
                                                            Case No. 2:19-cv-00854-DN-PK
    JUSTIN D. HEIDEMAN, LLC, DBA
    HEIDEMAN & ASSOCIATES, a Utah                           District Judge David Nuffer
    limited liability company,

                               Defendant.


           Plaintiff R. Wayne Klein was appointed as receiver in United States v. RaPower-3, LLC,

et al., No. 2:15-cv-00828-DN-EJF (D. Utah), over RaPower-3, LLC (“RaPower”), International

Automated Systems Inc. (“IAS”), LTB1 LLC, their subsidiaries and affiliates, and the assets of

Neldon Johnson and R. Gregory Shepard. 1 Plaintiff subsequently initiated this case to recover

funds that are alleged to have been fraudulently transferred to Defendant Justin D. Heideman,

LLC from RaPower and IAS. 2

           Defendant seeks dismissal of Plaintiff’s Complaint under FED. R. CIV. P. 12(b)(6) for

failure to state a claim upon which relief can be granted. 3 Defendant’s Motion to Dismiss

challenges the sufficiency of the Complaint by disputing the Complaint’s allegations, asserting

facts that go beyond the Complaint’s allegations, and arguing for inferences from the facts which




1
 Corrected Receivership Order (“RaPower-3 Receivership Order”), ECF no. 491 in No. 2:15-cv-00828-DN-EJF (D.
Utah), filed Nov. 1, 2018.
2
    Complaint, docket no. 2, filed Oct. 31, 2019.
3
    Motion to Dismiss, docket no. 6, filed Dec. 12, 2019.
are favorable to Defendant. 4 These types of challenges are not appropriate under the standard of

review for Rule 12(b)(6).

           When reviewing a complaint on a Rule 12(b)(6) motion to dismiss, factual allegations are

accepted as true and reasonable inferences are drawn in a light most favorable to the plaintiff. 5

Each cause of action must be supported by sufficient, well-pleaded facts to be plausible on its

face. 6 And dismissal is appropriate only when the complaint, standing alone, is legally

insufficient to state a claim on which relief can be granted. 7

           Applying this standard of review to Plaintiff’s Complaint, there are sufficient, well-

pleaded facts for Plaintiff’s avoidance of fraudulent transfers and unjust enrichment claims to be

plausible on their face. The Complaint is legally sufficient to state a claim on which relief can be

granted.

                                                       ORDER

           THEREFORE, IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss 8 is

DENIED.

           Signed February 24, 2020.

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Nuffer
                                                        United States District Judge




4
    Id.
5
    GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
6
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
7
    FED. R. CIV. P. 12(b)(6); Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
8
    Motion to Dismiss, docket no. 6, filed Dec. 12, 2019.



                                                                                                                      2
